        Case: 1:20-cv-03489 Document #: 9 Filed: 06/22/20 Page 1 of 1 PageID #:48



                        U.S. District Court for the Northern District Of Illinois
                                      Attorney Appearance Form


Case Title:         Illinois Republic Party et al. v.                              Case Number: 20-cv-03489
                    J.B. Pritzker
An appearance is hereby filed by the undersigned as attorney for: Plaintiffs Illinois
Republic Party, Will County Republican Central Committee, Schaumburg Township
Republican Organization, and Northwest Side GOP Club

Attorney name (type or print): Jeffrey M. Schwab

Firm: Liberty Justice Center

Street address: 190 S. LaSalle St., Suite 1500

City/State/Zip: Chicago, IL 60603

Bar ID Number: 6290710                                                  Telephone Number: 312-263-7668
(See item 3 in instructions)

Email Address: jschwab@libertyjusticecenter.org

Are you acting as lead counsel in this case?                                                        Yes           X     No

Are you acting as local counsel in this case?                                                       Yes           X No

Are you a member of the court’s trial bar?                                                          Yes           X No

If this case reaches trial, will you act as the trial attorney?                                    Yes             X No

If this is a criminal case, check your status.                                    Retained Counsel
                                                                                  Appointed Counsel
                                                                                  If appointed counsel, are you
                                                                                        Federal Defender
                                               CJA Panel Attorney
_____________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s general bar or be granted
leave to appear pro hac vice as provided for by local rules 83.12 through 83.14. I declare under penalty of perjury that the foregoing
is true and correct. Under 28 U.S.C.§1746, this statement under perjury has the same force and effect as a sworn statement made
under oath.

Executed on 06/22/2020
Attorney signature:                   /s/ Jeffrey M. Schwab
                                  (Use electronic signature if the appearance form is filed electronically.)
                                                                                                                  Revised 8/1/2015
